Exhibit 10.15

SAFLINK CORPORATION

2005 EMPLOYEE STOCK PURCHASE PLAN

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The SAFLINK Corporation 2005 Employee Stock Purchase Plan
(the “Plan”) is hereby established effective as of the date on which it is
approved by the stockholders of the Company (the “Effective Date”).

1.2 Purpose. The purpose of the Plan is to advance the interests of the Company
and its stockholders by providing an incentive to attract, retain and reward
Eligible Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.

1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Board.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(c) “Committee” means a committee of the Board duly appointed to administer the
Plan and having such powers as specified by the Board. Unless the powers of the
Committee have been specifically limited, the Committee shall have all of the
powers of the Board granted herein, including, without limitation, the power to
amend or terminate the Plan at any time, subject to the terms of the Plan and
any applicable limitations imposed by law.

(d) “Company” means SAFLINK Corporation, a Delaware corporation, or any
successor corporation thereto.

(e) “Compensation” means, with respect to any Offering Period and except as
otherwise provided below, all amounts payable to a Participant in cash and
includable as “wages” subject to tax under Section 3101(a) of the Code without
applying the dollar limitation

 

1



--------------------------------------------------------------------------------

of Section 3121(a) of the Code and prior to deduction of any such amount
deferred under any program or plan maintained by a Participating Company,
including, without limitation, pursuant to Section 401(k) or Section 125 of the
Code. For Participants who are not liable for payment of U.S. individual income
tax, this definition of Compensation shall be applied as if such Participants
are subject to such taxes. Compensation shall not include reimbursements of
expenses, allowances, long-term disability payments, workers’ compensation, or
any amounts directly or indirectly paid pursuant to the Plan or any other stock
purchase or stock option plan.

(f) “Eligible Employee” means an Employee who meets the requirements set forth
in Section 5 for eligibility to participate in the Plan.

(g) “Employee” means a person treated as an employee of a Participating Company
for purposes of Section 423 of the Code. A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating Company.
For purposes of the Plan, an individual shall not be deemed to have ceased to be
an Employee while on any military leave, sick leave, or other bona fide leave of
absence approved by the Company of ninety (90) days or less. If an individual’s
leave of absence exceeds ninety (90) days, the individual shall be deemed to
have ceased to be an Employee on the ninety-first (91st) day of such leave
unless the individual’s right to reemployment with the Participating Company
Group is guaranteed either by statute or by contract. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s participation in or other rights, if any, under
the Plan as of the time of the Company’s determination, all such determinations
by the Company shall be final, binding and conclusive, notwithstanding that the
Company or any governmental agency subsequently makes a contrary determination.

(h) “Fair Market Value” means, as of any date if on such date the Stock is
listed on a national or regional securities exchange or market system, the
closing sale price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in the Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value is established shall be the last day on which the
Stock was so traded prior to the relevant date, or such other appropriate day as
determined by the Board, in its discretion. If, on the relevant date, there is
no public market for the Stock, the Fair Market Value of a share of Stock shall
be as determined by the Board.

(i) “Offering” means an offering of Stock as provided in Section 6.

(j) “Offering Date” means, for any Offering, the first day of the Offering
Period.

 

2



--------------------------------------------------------------------------------

(k) “Offering Period” means a period established in accordance with Section 6.

(l) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(m) “Participant” means an Eligible Employee who has become a participant in an
Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.

(n) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation designated by the Board as a corporation the Employees of
which may, if Eligible Employees, participate in the Plan. The Board shall have
the sole and absolute discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.

(o) “Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.

(p) “Purchase Date” means, for any Offering, the last day of the Offering
Period; provided, however, that the Board in its discretion may establish one or
more additional Purchase Dates during any Offering Period.

(q) “Purchase Price” means the price at which a share of Stock may be purchased
under the Plan, as determined in accordance with Section 9.

(r) “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any accumulated payroll deductions of the Participant not previously
applied to the purchase of Stock under the Plan and to terminate participation
in the Plan at any time during an Offering Period.

(s) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.

(t) “Subscription Agreement” means a written agreement in such form as specified
by the Company, stating an Employee’s election to participate in the Plan and
authorizing payroll deductions under the Plan from the Employee’s Compensation.

(u) “Subscription Date” means the last business day prior to the Offering Date
of an Offering Period or such earlier date as the Company shall establish.

(v) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

3



--------------------------------------------------------------------------------

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

3. ADMINISTRATION.

3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan, of any form of agreement or other
document employed by the Company in the administration of the Plan, or of any
Purchase Right shall be determined by the Board and shall be final and binding
upon all persons having an interest in the Plan or the Purchase Right. Subject
to the provisions of the Plan, the Board shall determine all of the relevant
terms and conditions of Purchase Rights; provided, however, that all
Participants granted Purchase Rights shall have the same rights and privileges
within the meaning of Section 423(b)(5) of the Code. All expenses incurred in
connection with the administration of the Plan shall be paid by the Company.

3.2 Authority of Officers. Any officer of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein, provided that the officer has apparent authority with
respect to such matter, right, obligation, determination or election.

3.3 Policies and Procedures Established by the Company. The Company may, from
time to time, consistent with the Plan and the requirements of Section 423 of
the Code, establish, change or terminate such rules, guidelines, policies,
procedures, limitations, or adjustments as deemed advisable by the Company, in
its discretion, for the proper administration of the Plan, including, without
limitation, (a) a minimum payroll deduction amount required for participation in
an Offering, (b) a limitation on the frequency or number of changes permitted in
the rate of payroll deduction during an Offering, (c) an exchange ratio
applicable to amounts withheld in a currency other than United States dollars,
(d) a payroll deduction greater than or less than the amount designated by a
Participant in order to adjust for the Company’s delay or mistake in processing
a Subscription Agreement or in otherwise effecting a Participant’s election
under the Plan or as advisable to comply with the requirements of Section 423 of
the Code, and (e) determination of the date and manner by which the Fair Market
Value of a share of Stock is determined for purposes of administration of the
Plan.

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be three hundred thousand (300,000) and shall consist of
authorized but unissued or reacquired shares of Stock, or any combination
thereof. If an outstanding Purchase Right for any reason expires or is
terminated or canceled, the shares of Stock allocable to the unexercised portion
of that Purchase Right shall again be available for issuance under the Plan.

 

4



--------------------------------------------------------------------------------

4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and each Purchase Right and in
the Purchase Price. If a majority of the shares of the same class as the shares
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event) shares
of another corporation (the “New Shares”), the Board may unilaterally amend the
outstanding Purchase Rights to provide that such Purchase Rights are exercisable
for New Shares. In the event of any such amendment, the number of shares subject
to, and the Purchase Price of, the outstanding Purchase Rights shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the Purchase Price be decreased to an amount less than the
par value, if any, of the stock subject to the Purchase Right. The adjustments
determined by the Board pursuant to this Section 4.2 shall be final, binding and
conclusive.

5. ELIGIBILITY.

5.1 Employees Eligible to Participate. Each Employee of a Participating Company
is eligible to participate in the Plan and shall be deemed an Eligible Employee,
except the following:

(a) Any Employee who is customarily employed by the Participating Company Group
for twenty (20) hours or less per week; or

(b) Any Employee who is customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year.

5.2 Exclusion of Certain Stockholders. Notwithstanding any provision of the Plan
to the contrary, no Employee shall be granted a Purchase Right under the Plan
if, immediately after such grant, the Employee would own or hold options to
purchase stock of the Company or of any Parent Corporation or Subsidiary
Corporation possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of such corporation, as determined in
accordance with Section 423(b)(3) of the Code. For purposes of this Section 5.2,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of such Employee.

6. OFFERINGS.

The Plan shall be implemented on and after the Effective Date by sequential
Offerings of approximately six (6) months duration or such other duration as the
Board shall determine (an “Offering Period”); provided, however, that the first
Offering Period (the “Initial Offering Period”) shall commence on a March 1,
2006, and end on or about August 31, 2006.

 

5



--------------------------------------------------------------------------------

Subsequent Offering Periods shall commence on or about March 1 and September 1
of each year and end on or about the last days of the next October and April,
respectively, occurring thereafter. Notwithstanding the foregoing, the Board may
establish a different duration effective for one or more future Offering Periods
or different commencing or ending dates for such Offering Periods; provided,
however, that no Offering Period may have a duration exceeding twenty-seven
(27) months. If the first or last day of an Offering Period is not a day on
which the national securities exchanges or Nasdaq Stock Market are open for
trading, the Company shall specify the trading day that will be deemed the first
or last day, as the case may be, of the Offering Period.

7. PARTICIPATION IN THE PLAN.

7.1 Initial Participation. An Eligible Employee may become a Participant in an
Offering Period by delivering a properly completed Subscription Agreement to the
office designated by the Company not later than the close of business for such
office on the Subscription Date established by the Company for such Offering
Period. An Eligible Employee who does not deliver a properly completed
Subscription Agreement to the Company’s designated office on or before the
Subscription Date for an Offering Period shall not participate in the Plan for
that Offering Period or for any subsequent Offering Period unless the Eligible
Employee subsequently delivers a properly completed Subscription Agreement to
the appropriate office of the Company on or before the Subscription Date for
such subsequent Offering Period. An Employee who becomes an Eligible Employee
after the Offering Date of an Offering Period shall not be eligible to
participate in that Offering Period but may participate in any subsequent
Offering Period provided the Employee is still an Eligible Employee as of the
Offering Date of such subsequent Offering Period.

7.2 Continued Participation. A Participant shall automatically participate in
the next Offering Period commencing immediately after the Purchase Date of each
Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1 or (b) terminated employment as provided in Section 13. A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant’s then effective Subscription Agreement. In the
event that the Board establishes concurrent Offerings, Eligible Employees may
not participate simultaneously in more than one Offering.

8. RIGHT TO PURCHASE SHARES.

8.1 Grant of Purchase Right. Except as set forth below, on the Offering Date of
each Offering Period, each Participant in that Offering Period shall be granted
automatically a Purchase Right consisting of an option to purchase the lesser of
(a) that number of whole shares of Stock determined by dividing Twelve Thousand
Five Hundred Dollars ($12,500) by the Fair

 

6



--------------------------------------------------------------------------------

Market Value of a share of Stock on such Offering Date or (b) ten thousand
(10,000) shares of Stock. No Purchase Right shall be granted on an Offering Date
to any person who is not, on such Offering Date, an Eligible Employee.

8.2 Pro Rata Adjustment of Purchase Right. Notwithstanding the provisions of
Section 8.1, if the Board establishes an Offering Period (other than the Initial
Offering Period) of any duration other than six months, then (a) the dollar
amount in Section 8.1 shall be determined by multiplying $2,083.33 by the number
of months (rounded to the nearest whole month) in the Offering Period and
rounding to the nearest whole dollar, and (b) the share amount in Section 8.1
shall be determined by multiplying 1,666 shares by the number of months (rounded
to the nearest whole month) in the Offering Period and rounding to the nearest
whole share.

8.3 Calendar Year Purchase Limitation. Notwithstanding any provision of the Plan
to the contrary, no Participant shall be granted a Purchase Right which permits
his or her right to purchase shares of Stock under the Plan to accrue at a rate
which, when aggregated with such Participant’s rights to purchase shares under
all other employee stock purchase plans of a Participating Company intended to
meet the requirements of Section 423 of the Code, exceeds Twenty-Five Thousand
Dollars ($25,000) in Fair Market Value (or such other limit, if any, as may be
imposed by the Code) for each calendar year in which such Purchase Right is
outstanding at any time. For purposes of the preceding sentence, the Fair Market
Value of shares purchased during a given Offering Period shall be determined as
of the Offering Date for such Offering Period. The limitation described in this
Section shall be applied in conformance with applicable regulations under
Section 423(b)(8) of the Code.

9. PURCHASE PRICE.

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Board; provided, however, that the Purchase Price shall not
be less than ninety-five percent (95%) of the Fair Market Value of a share of
Stock on the Purchase Date. Subject to adjustment as provided in Section 22 and
unless otherwise provided by the Board, each Purchase Price for that Offering
Period shall be ninety-five percent (95%) of the Fair Market Value of a share of
Stock on the Purchase Date.

10. ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.

Shares of Stock acquired pursuant to the exercise of all or any portion of a
Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:

10.1 Amount of Payroll Deductions. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
payday during an Offering Period shall be determined by the Participant’s
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one

 

7



--------------------------------------------------------------------------------

percent (1%) (except as a result of an election pursuant to Section 10.3 to stop
payroll deductions effective following the first payday during an Offering) or
more than ten percent (10%). The Board may change the foregoing limits on
payroll deductions effective as of any future Offering Date. Amounts deducted
shall be reduced by any amounts contributed by the Participant and applied to
the purchase of Company stock pursuant to any other employee stock purchase plan
qualifying under Section 423 of the Code.

10.2 Commencement of Payroll Deductions. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.

10.3 Election to Change or Stop Payroll Deductions. During an Offering Period, a
Participant may elect to increase or decrease the rate of or to stop deductions
from his or her Compensation by delivering to the Company’s designated office an
amended Subscription Agreement authorizing such change on or before the Change
Notice Date, as defined below. A Participant who elects, effective following the
first payday of an Offering Period, to decrease the rate of his or her payroll
deductions to zero percent (0%) shall nevertheless remain a Participant in the
current Offering Period unless such Participant withdraws from the Plan as
provided in Section 12.1. The “Change Notice Date” shall be a date prior to the
beginning of the first pay period for which such election is to be effective as
established by the Company from time to time and announced to the Participants.
Unless otherwise established by the Company, the Change Notice Date shall be the
seventh (7th) day prior to the end of the first pay period for which such
election is to be effective.

10.4 Administrative Suspension of Payroll Deductions. The Company may, in its
sole discretion, suspend a Participant’s payroll deductions under the Plan as
the Company deems advisable to avoid accumulating payroll deductions in excess
of the amount that could reasonably be anticipated to purchase the maximum
number of shares of Stock permitted (a) under the Participant’s Purchase Right
or (b) during a calendar year under the limit set forth in Section 8.3. Payroll
deductions shall be resumed at the rate specified in the Participant’s then
effective Subscription Agreement at the beginning, respectively, of (a) the next
Offering Period, provided that the individual is a Participant in such Offering
Period or (b) the next Offering Period the Purchase Date of which falls in the
following calendar year.

10.5 Participant Accounts. Individual bookkeeping accounts shall be maintained
for each Participant. All payroll deductions from a Participant’s Compensation
shall be credited to such Participant’s Plan account and shall be deposited with
the general funds of the Company. All payroll deductions received or held by the
Company may be used by the Company for any corporate purpose.

10.6 No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan.

10.7 Voluntary Withdrawal from Plan Account. A Participant may withdraw all or
any portion of the payroll deductions credited to his or her Plan account and
not previously applied toward the purchase of Stock by delivering to the
Company’s designated office a written

 

8



--------------------------------------------------------------------------------

notice on a form provided by the Company for such purpose. A Participant who
withdraws the entire remaining balance credited to his or her Plan account shall
be deemed to have withdrawn from the Plan in accordance with Section 12.1.
Amounts withdrawn shall be returned to the Participant as soon as practicable
after the notice of withdrawal and may not be applied to the purchase of shares
in any Offering under the Plan. The Company may from time to time establish or
change limitations on the frequency of withdrawals permitted under this Section,
establish a minimum dollar amount that must be retained in the Participant’s
Plan account, or terminate the withdrawal right provided by this Section.

11. PURCHASE OF SHARES.

11.1 Exercise of Purchase Right. On the Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Plan and whose participation in
the Offering has not terminated before such Purchase Date shall automatically
acquire pursuant to the exercise of the Participant’s Purchase Right the number
of whole shares of Stock determined by dividing (a) the total amount of the
Participant’s payroll deductions accumulated in the Participant’s Plan account
during the Offering Period and not previously applied toward the purchase of
Stock by (b) the Purchase Price. However, in no event shall the number of shares
purchased by the Participant during an Offering Period exceed the number of
shares subject to the Participant’s Purchase Right. No shares of Stock shall be
purchased on a Purchase Date on behalf of a Participant whose participation in
the Offering or the Plan has terminated before such Purchase Date.

11.2 Pro Rata Allocation of Shares. If the number of shares of Stock which might
be purchased by all Participants in the Plan on a Purchase Date exceeds the
number of shares of Stock available in the Plan as provided in Section 4.1, the
Company shall make a pro rata allocation of the remaining shares in as uniform a
manner as practicable and as the Company determines to be equitable. Any
fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.

11.3 Delivery of Certificates. As soon as practicable after each Purchase Date,
the Company shall arrange the delivery to each Participant of a certificate
representing the shares acquired by the Participant on such Purchase Date;
provided that the Company may deliver such shares to a broker designated by the
Company that will hold such shares for the benefit of the Participant. Shares to
be delivered to a Participant under the Plan shall be registered in the name of
the Participant, or, if requested by the Participant, in the name of the
Participant and his or her spouse, or, if applicable, in the names of the heirs
of the Participant.

11.4 Return of Cash Balance. Any cash balance remaining in a Participant’s Plan
account following any Purchase Date shall be refunded to the Participant as soon
as practicable after such Purchase Date. However, if the cash balance to be
returned to a Participant pursuant to the preceding sentence is less than the
amount that would have been necessary to purchase an additional whole share of
Stock on such Purchase Date, the Company may retain the cash balance in the
Participant’s Plan account to be applied toward the purchase of shares in the
subsequent Offering Period.

 

9



--------------------------------------------------------------------------------

11.5 Tax Withholding. At the time a Participant’s Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares he or she acquires under the Plan, the Participant shall make adequate
provision for the federal, state, local and foreign tax withholding obligations,
if any, of the Participating Company Group which arise upon exercise of the
Purchase Right or upon such disposition of shares, respectively. The
Participating Company Group may, but shall not be obligated to, withhold from
the Participant’s compensation the amount necessary to meet such withholding
obligations.

11.6 Expiration of Purchase Right. Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which the Purchase
Right relates shall expire immediately upon the end of the Offering Period.

11.7 Reports and Stockholder Information to Participants. Each Participant who
has exercised all or part of his or her Purchase Right shall receive, as soon as
practicable after the Purchase Date, a report of such Participant’s Plan account
setting forth the total payroll deductions accumulated prior to such exercise,
the number of shares purchased, the Purchase Price for such shares, the date of
purchase and the cash balance, if any, remaining immediately after such purchase
that is to be refunded or retained in the Participant’s Plan account pursuant to
Section 11.4. The report required by this Section may be delivered in such form
and by such means, including by electronic transmission, as the Company may
determine. In addition, each Participant shall be provided information
concerning the Company equivalent to that information generally made available
to the Company’s common stockholders.

12. WITHDRAWAL FROM OFFERING OR PLAN.

12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by signing and delivering to the Company’s designated office a written
notice of withdrawal on a form provided by the Company for this purpose. Such
withdrawal may be elected at any time prior to the end of an Offering Period;
provided, however, that if a Participant withdraws from the Plan after a
Purchase Date, the withdrawal shall not affect shares acquired by the
Participant on such Purchase Date. A Participant who voluntarily withdraws from
the Plan is prohibited from resuming participation in the Plan in the same
Offering from which he or she withdrew, but may participate in any subsequent
Offering by again satisfying the requirements of Sections 5 and 7.1. The Company
may impose, from time to time, a requirement that the notice of withdrawal from
the Plan be on file with the Company’s designated office for a reasonable period
prior to the effectiveness of the Participant’s withdrawal.

12.2 Return of Payroll Deductions. Upon a Participant’s voluntary withdrawal
from the Plan pursuant to Section 12.1, the Participant’s accumulated payroll
deductions which have not been applied toward the purchase of shares shall be
refunded to the Participant as soon as practicable after the withdrawal, without
the payment of any interest, and the Participant’s interest in the Plan shall
terminate. Such accumulated payroll deductions to be refunded in accordance with
this Section may not be applied to any other Offering under the Plan.

 

10



--------------------------------------------------------------------------------

13. TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the payroll deductions credited to the Participant’s Plan account since
the last Purchase Date shall, as soon as practicable, be returned to the
Participant or, in the case of the Participant’s death, to the Participant’s
legal representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 13. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by satisfying the requirements of
Sections 5 and 7.1.

14. CHANGE IN CONTROL.

14.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

(b) A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

14.2 Effect of Change in Control on Purchase Rights. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiring Corporation”),
may assume the Company’s rights and obligations under the Plan. If the Acquiring
Corporation elects not to assume the Company’s rights and obligations under
outstanding Purchase Rights, the Purchase Date of the then current Offering
Period shall be accelerated to a date before the date of the Change in Control
specified

 

11



--------------------------------------------------------------------------------

by the Board, but the number of shares of Stock subject to outstanding Purchase
Rights shall not be adjusted. All Purchase Rights which are neither assumed by
the Acquiring Corporation in connection with the Change in Control nor exercised
as of the date of the Change in Control shall terminate and cease to be
outstanding effective as of the date of the Change in Control.

15. NONTRANSFERABILITY OF PURCHASE RIGHTS.

A Purchase Right may not be transferred in any manner otherwise than by will or
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

16. COMPLIANCE WITH SECURITIES LAW.

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
securities exchange or market system upon which the Stock may then be listed. In
addition, no Purchase Right may be exercised unless (a) a registration statement
under the Securities Act of 1933, as amended, shall at the time of exercise of
the Purchase Right be in effect with respect to the shares issuable upon
exercise of the Purchase Right, or (b) in the opinion of legal counsel to the
Company, the shares issuable upon exercise of the Purchase Right may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of said Act. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of a Purchase
Right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.

17. RIGHTS AS A STOCKHOLDER AND EMPLOYEE.

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2. Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.

 

12



--------------------------------------------------------------------------------

18. LEGENDS.

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares issued under the Plan. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to a Purchase Right in
the possession of the Participant in order to carry out the provisions of this
Section. Unless otherwise specified by the Company, legends placed on such
certificates may include but shall not be limited to the following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

19. NOTIFICATION OF SALE OF SHARES.

The Company may require the Participant to give the Company prompt notice of any
disposition of shares acquired by exercise of a Purchase Right within two years
from the date of granting such Purchase Right or one year from the date of
exercise of such Purchase Right. The Company may require that until such time as
a Participant disposes of shares acquired upon exercise of a Purchase Right, the
Participant shall hold all such shares in the Participant’s name (or, if elected
by the Participant, in the name of the Participant and his or her spouse but not
in the name of any nominee) until the lapse of the time periods with respect to
such Purchase Right referred to in the preceding sentence. The Company may
direct that the certificates evidencing shares acquired by exercise of a
Purchase Right refer to such requirement to give prompt notice of disposition.

20. NOTICES.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

21. INDEMNIFICATION.

In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Participating Company Group,
members of the Board and any officers or employees of the Participating Company
Group to whom authority to act for the

 

13



--------------------------------------------------------------------------------

Board or the Company is delegated shall be indemnified by the Company against
all reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.

22. AMENDMENT OR TERMINATION OF THE PLAN.

The Board may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Board and
(b) no such amendment, suspension or termination may adversely affect a Purchase
Right previously granted under the Plan without the consent of the Participant,
except to the extent permitted by the Plan, or as may be necessary to qualify
the Plan as an employee stock purchase plan pursuant to Section 423 of the Code
or to comply with any applicable law, regulation or rule. Notwithstanding the
foregoing, in the event that the Board determines that continuation of the Plan
or an Offering would result in unfavorable financial accounting consequences to
the Company as a result of a change in the generally accepted accounting
principles applicable to the Plan, the Board may, in its discretion and without
the consent of any Participant, including with respect to an Offering Period
then in progress: (a) terminate the Plan or any Offering Period, (b) accelerate
the Purchase Date of any Offering Period, (c) reduce the discount applicable or
the method of determining the Purchase Price in any Offering Period (e.g., by
determining the Purchase Price solely on the basis of the Fair Market Value on
the Purchase Date), (d) reduce the maximum number of shares of Stock that may be
purchased in any Offering Period or (e) take any combination of the foregoing
actions. An amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if the
amendment would authorize the sale of more shares than are then authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Board as Participating Companies. In the event that the
Board approves an amendment to increase the number of shares authorized for
issuance under the Plan (the “Additional Shares”), the Board, in its sole
discretion, may specify that such Additional Shares may only be issued pursuant
to Purchase Rights granted after the date on which the stockholders of the
Company approve such amendment, and such designation by the Board shall not be
deemed to have adversely affected any Purchase Right granted prior to the date
on which the stockholders approve the amendment.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing SAFLINK Corporation 2005 Employee Stock Purchase Plan was duly adopted
by the Board of Directors of the Company on May 31, 2005.

 

   

Secretary

 

15



--------------------------------------------------------------------------------

PLAN HISTORY

 

May 31, 2005    Board adopts Plan with a share reserve of 300,000 shares.
August 25, 2005    Stockholders approve Plan with a share reserve of 300,000
shares. November 18, 2005    Compensation Committee determines that the Purchase
Price for the first Offering Period and for each Subsequent Offering Period
shall be ninety-five percent (95%) of the Fair Market Value of a share of Stock
on the Purchase Date. December 31, 2005    Compensation Committee determines
that the Initial Offering Period shall commence on March 1, 2006, and shall end
on August 31, 2006; and that Subsequent Offering Periods shall commence on or
about March 1 and September 1 of each year and end on or about the last days of
the next August and February, respectively, occurring thereafter.

 

1



--------------------------------------------------------------------------------

SAFLINK CORPORATION

2005 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

NAME (Please print):
_________________________________________________________________________________________
  (Last)    (First)    (Middle)

 

™ Original application for the Offering Period beginning
(date):________________________________________

Change in payroll deduction rate effective with the pay period ending
(date):_________________________________

 

I. SUBSCRIPTION

I elect to participate in the 2005 Employee Stock Purchase Plan (the “Plan”) of
SAFLINK Corporation (the “Company”) and to subscribe to purchase shares of the
Company’s Common Stock in accordance with this Subscription Agreement and the
Plan.

I authorize payroll deductions of                      percent (in whole
percentages not less than 1%, unless an election to stop deductions is being
made, or more than 10%) of my “Compensation” on each payday throughout the
“Offering Period” in accordance with the Plan. I understand that these payroll
deductions will be accumulated for the purchase of shares of Common Stock at the
applicable purchase price determined in accordance with the Plan. Except as
otherwise provided by the Plan, I will automatically purchase shares on each
“Purchase Date” unless I withdraw from the Plan by giving written notice on a
form provided by the Company or unless my eligibility or employment terminates.

I understand that I will automatically participate in each subsequent Offering
that commences immediately after the last day of an Offering in which I am
participating until I withdraw from the Plan by giving written notice on a form
provided by the Company or my eligibility or employment terminates.

Shares I purchase under the Plan should be issued in the name(s) set forth
below. (Shares may be issued in the participant’s name alone or together with
the participant’s spouse as community property or in joint tenancy.)

 

NAME(S) (please print):      

ADDRESS:      

MY SOCIAL SECURITY NUMBER:      

I agree to make adequate provision for the federal, state, local and foreign tax
withholding obligations, if any, which arise upon my purchase of shares under
the Plan and/or my disposition of shares. The Company may withhold from my
compensation the amount necessary to meet such withholding obligations.

I agree that, unless otherwise permitted by the Company, until I dispose of
shares I purchase under the Plan, I will hold such shares in the name(s) entered
above (and not in the name of any nominee) until the later of (i) two years
after the first day of the Offering Period in which I purchased the shares and
(ii) one year after the Purchase Date on which I purchased the shares.

I agree that I will notify the Chief Financial Officer of the Company in writing
within 30 days after any sale, gift, transfer or other disposition of any kind
prior to the end of the periods referred to in the preceding paragraph (a
“Disqualifying Disposition”) of any shares I purchased under the Plan. If I do
not respond within 30 days of the date of a Disqualifying Disposition Survey
delivered to me by certified mail, the Company is authorized to treat my
nonresponse as

 

1



--------------------------------------------------------------------------------

my notice to the Company of a Disqualifying Disposition and to compute and
report to the Internal Revenue Service the ordinary income I must recognize upon
such Disqualifying Disposition.

 

II. PARTICIPANT DECLARATION

Any election I have made on this form revokes all prior elections with regard to
this form.

I am familiar with the provisions of the Plan and agree to participate in the
Plan subject to all of its provisions. I understand that the Board of Directors
of the Company reserves the right to terminate the Plan or to amend the Plan and
my right to purchase stock under the Plan to the extent provided by the Plan. I
understand that the effectiveness of this Subscription Agreement is dependent
upon my eligibility to participate in the Plan.

 

Date:  

_____________________________

             Signature of Participant

 

2



--------------------------------------------------------------------------------

SAFLINK CORPORATION

2005 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

NAME (Please print):        (Last)    (First)    (Middle)

 

™ Withdrawal from Plan in full.

 

™ Partial withdrawal of payroll deductions from Plan account.

 

I. WITHDRAWAL IN FULL

I elect to withdraw from the SAFLINK Corporation 2005 Employee Stock Purchase
Plan (the “Plan”) and the Offering which began on (date)                     
and in which I am participating (the “Current Offering”).

Elect either A or B below:

 

™    A.    Immediate Termination. I elect to terminate immediately my
participation in the Current Offering and the Plan. I request that the Company
cease all further payroll deductions under the Plan (provided I have given
sufficient notice before the next payday). My payroll deductions not previously
used to purchase shares should not be used to purchase shares in the Current
Offering. Instead, I request that all such amounts be paid to me as soon as
practicable. I understand that this election immediately terminates my interest
in the Current Offering and in the Plan. ™    B.    Termination After Next
Purchase. I elect to terminate my participation in the Plan following my
purchase of shares on the next Purchase Date of the Current Offering. I request
that the Company cease all further payroll deductions under the Plan (provided I
have given sufficient notice before the next payday). All payroll deductions
credited to my Plan account should be used to purchase shares on the next
Purchase Date of the Current Offering to the extent permitted by the Plan. I
understand that this election will terminate my interest in the Plan immediately
following such purchase. I request that any cash balance remaining in my Plan
account after my purchase of shares be paid to me as soon as practicable.

I understand that I am terminating my interest in the Plan and that no further
payroll deductions will be made (provided I have given sufficient notice before
the next payday), unless I elect to become a participant in another Offering by
filing a new Subscription Agreement with the Company. I understand that I will
receive no interest on the amounts paid to me from my Plan account, and that I
may not apply such amounts to any other Offering under the Plan or any other
employee stock purchase plan of the Company.

 

II. PARTIAL WITHDRAWAL OF PAYROLL DEDUCTIONS

Amount of withdrawal requested: $                    

I request that the above amount not previously used to purchase shares under the
Plan be withdrawn from my Plan account and paid to me as soon as practicable. If
the amount requested constitutes the entire balance of my Plan account, I
understand that I will be treated as having elected to withdraw in full from the
Plan in accordance with alternative A above. I understand that I will receive no
interest on the amounts paid to me from my Plan account, and that I may not
apply such amounts to any other Offering under the Plan or any other employee
stock purchase plan of the Company.

 

Date:  

_____________________________

    Signature:     